NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE SIMPSON STRONG-TIE COMPANY INC.,
SIMPSON MANUFACTURING CO., INC. SFI OF
TENNESSEE, LLC AND ASSOCIATED TRUSS_ &
LUMBER CO.,
Petiti0n,ers.
Miscel1ane0us Docket No. 970
On Petiti0n for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
consolidated case nos. 09-CV-0337 and 10-CV-0082, Magis-
trate Judge Char1es Everingham, IV.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
The petitioners submit a petition for a writ of man-
damus to direct the United States District Court for the
Eastern District of Texas to vacate its September 30, 2010
order denying a motion to sever and transfer, to direct the
district court to sever the claims against Associated Truss
& Lu1nber C0., and to direct transfer of the claims against

2
Simpson Strong-Tie Company Inc., Si1npson Manufactur-
ing Co., Inc. and SFI of Tennessee, LLC to the United
States District Court for the Northern District of Califor-
nia.
Upon consideration thereof
IT fs ORDERED THAT:
Eli-Land Corporation is directed to respond no later
than December 3, 2010.
FoR THE CoUR'1‘
NOV 1 8 2010
Date
/s/ Jan H0rbaly '
J an Horbaly __
Clerk
cc: James P. Martin, Esq.
John J. Edmonds, Esq.
Clerk, United States District C0urt For The Eastern
District Of Texas
s19
"are§§Stl§zeenF°“
NUV. 1 8 2010
.|AN HORBAL¥
CLERK